Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 10/26/22.  As directed by the amendment, claims 18, 20, 22, 26, 29-30, and 35 have been amended and no claims have been added nor cancelled.  As such, claims 18-40 are pending in the instant application.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: left side frame portion and right side frame portion.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the claim sets forth left and right side connection members which extend from the panel members and are configured to secure to each other behind a neck of a subject; however, specification para. 0047 discloses that the panel members are reference number 230 in Fig. 3A-3C and Fig. 4.  Thus there only appears to be one connection member (reference 250, left or right connection member depending on whether viewing mask from the front or back) and it is therefore unclear as to what the other connection member is.  Examiner suggests amending and/or pointing out which element(s) shown in the figures/specification corresponds to the claimed elements, in particular the panel members and the connection members.
Regarding claim 20, the claim sets forth that the connection members comprise ear holes; however, para. 0047 of the specification sets forth that the panel members are reference number 230 in Fig. 3A-3C and Fig. 4 and it is therefore unclear as to how the connection members (reference number 250) comprise ear holes.
Regarding claim 29, the claim sets forth left and right side connection members which extend from the panel members and are configured to secure to each other behind a neck of a subject; however, specification para. 0047 discloses that the panel members are reference number 230 in Fig. 3A-3C and Fig. 4.  Thus there only appears to be one connection member (reference 250, left or right connection member depending on whether viewing mask from the front or back) and it is therefore unclear as to what the other connection member is.  Examiner suggests amending and/or pointing out which element(s) shown in the figures/specification corresponds to the claimed elements, in particular the panel members and the connection members.
Regarding claim 30, the claim sets forth that the connection members comprise ear holes; however, para. 0047 of the specification sets forth that the panel members are reference number 230 in Fig. 3A-3C and Fig. 4 and it is therefore unclear as to how the connection members (reference number 250) comprise ear holes.
Claims 19, 21-28, and 31-40 are rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 18-19, 21, 25, 27-29, 31, 34, 36-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carstens (2007/0106356) in view of Torbenson (2012/0247474).
Regarding claim 18, Carstens discloses a respiratory protections system (see Fig. 11-12 and para. 0092-0094) a facial frame (130) including: a) an upper frame portion configured to contact and extend over the dorsum nasi and left and right cheekbones of a subject; b) a lower frame portion spaced apart from the upper frame portion, the lower frame portion configured to contact and extend underneath a chin of the subject and along a right portion and a left portion of the chin of the subject; c) opposed and spaced apart left side and right side panel members, the left side panel member extending from a left side of the upper frame portion to a left side of the lower frame portion, and the right side panel member extending from a right side of the upper frame portion to a right side of the lower frame portion (see annotated Fig. 11 below with upper and lower frame portions and left and right side panel members and space as labeled, panel members defined by element 131 and including portion extending to reference 134 and 136, see Fig. 11-12 as well), wherein the upper and lower frame portions and the left side and right side panel members form a space therebetween for receiving a filter media, or for securing a material configured to receive a filter media, wherein in use, the filter media is configured to lie over and be superior to a nose and mouth of the subject (see annotated Fig. 11 and Fig. 11-12, space where filter media 132 is located and which lies over and superior to a nose and mouth of the subject); and 2) a left side connection member extending from the left side panel member away from the space formed by the upper and lower frame portions and the left side and right side panel members, and a right side connection member extending from the right side panel member away from the space formed by the upper and lower frame portions and the left side and right side panel members, the left side connection member and the right side connection member configured to be secured to each other behind the subject (see Fig. 11-12 and para. 0094, left and right connection members 138 and 139).  The Carstens device is silent as to the connection members securing to each other behind the neck of the subject; however, Torbenson teaches a similar system which includes strap/panel members with connection members which secure to each other behind the neck of the subject (see Torbenson Fig. 1A and 1B, strap/panel members 120, connection members 122 and 123, see para. 0024 which discloses connection behind the neck of the subject).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Carstens system to connect behind the neck of the subject, as taught by Torbenson, in order to provide a desired location of connection, i.e. behind the neck rather than the upper head, for a particular user’s comfort/desire.


    PNG
    media_image1.png
    791
    776
    media_image1.png
    Greyscale


Regarding claim 19, the modified Carstens system’s filter media is removably secured to the frame portions and panel members (see Carstens para. 0092 and the annotated Fig. 11 above).
Regarding claim 21, the modified Carstens system’s left and right side panel members are each comprised of elastic or stretchable material (see Carstens para. 0034 and 0092).
Regarding claim 25, the modified Carstens system’s upper, lower or both upper and lower frame portions comprise an elastomeric material (see Carstens para. 0023, holder, which is reference character 130, made of elastic material).
Regarding claim 28, the modified Carstens system is silent as to the filter media being a material selected from the claimed group of mechanical filters; however, Torbenson teaches a similar device which includes filter media from the claimed group (see Torbenson para. 0030).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Carstens system’s filter media to be an N99 type, as taught by Torbenson, in order to provide high filtration efficiency (see Torbenson para. 0030).
Regarding claim 38, the modified Carstens system’s left and right side panel members each have a forward edge that defines in part the space and includes left/right side frame portions extending along the forward edge from the upper to the lower frame portions (see Fig. 11, inner most portions of panel members 131 at reference characters 134 and 136 having forward edges and include frame portions extending from the upper to the lower frame portions, see also annotated Fig. 11 above). 
Regarding claim 27, the modified Carstens system’s facial frame is a single piece including the upper and lower frame portions and the left and right side frame portions (see Fig. 11 which shows facial frame 130 as a single piece).  In the event that Fig. 11 does not show a single piece, it would have been obvious to make the facial frame out of a single piece in order to provide reduced manufacturing steps and/or costs.  See also MPEP 2144.04V B and E.
Regarding claim 39, the modified Carstens system’s material to receive the filter media includes a pocket formed therein (see Carstens para. 0093 which discloses the system for receiving the filter can be a pocket).
Regarding claim 29, Carstens discloses a respiratory protections system (see Fig. 11-12 and para. 0092-0094) a facial frame (130) including: a) an upper frame portion configured to contact and extend over the dorsum nasi and left and right cheekbones of a subject; b) a lower frame portion spaced apart from the upper frame portion, the lower frame portion configured to contact and extend underneath a chin of the subject and along a right portion and a left portion of the chin of the subject; c) opposed and spaced apart left side and right side panel members, the left side panel member extending from a left side of the upper frame portion to a left side of the lower frame portion, and the right side panel member extending from a right side of the upper frame portion to a right side of the lower frame portion (see annotated Fig. 11 above with upper and lower frame portions and left and right side panel members and space as labeled, panel members defined by element 131 and including portion extending to reference 134 and 136, see Fig. 11-12 as well), wherein the upper and lower frame portions and the left side and right side panel members form a space therebetween for receiving a filter media, or for securing a material configured to receive a filter media, wherein in use, the filter media is configured to lie over and be superior to a nose and mouth of the subject (see annotated Fig. 11 and Fig. 11-12, space where filter media 132 is located and which lies over and superior to a nose and mouth of the subject); a pocket within the space and secured directly or indirectly to the frame portions and panel members and configured to receive a removable filter media (see para. 0093 which discloses the system for receiving the filter 132 can be a pocket); and a left side connection member extending from the left side panel member away from the space formed by the upper and lower frame portions and the left side and right side panel members, and a right side connection member extending from the right side panel member away from the space formed by the upper and lower frame portions and the left side and right side panel members, the left side connection member and the right side connection member configured to be secured to each other behind the subject (see Fig. 11-12 and para. 0094, left and right connection members 138 and 139).  The Carstens device is silent as to the connection members securing to each other behind the neck of the subject; however, Torbenson teaches a similar system which includes strap/panel members with connection members which secure to each other behind the neck of the subject (see Torbenson Fig. 1A and 1B, strap/panel members 120, connection members 122 and 123, see para. 0024 which discloses connection behind the neck of the subject).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Carstens system to connect behind the neck of the subject, as taught by Torbenson, in order to provide a desired location of connection, i.e. behind the neck rather than the upper head, for a particular user’s comfort/desire.
Regarding claim 31, the modified Carstens system’s left and right side panel members are each comprised of elastic or stretchable material (see Carstens para. 0034 and 0092).
Regarding claim 34, the modified Carstens system’s upper, lower or both upper and lower frame portions comprise an elastomeric material (see Carstens para. 0023, holder, which is reference character 130, made of elastic material).
Regarding claim 37, the modified Carstens system is silent as to the filter media being a material selected from the claimed group of mechanical filters; however, Torbenson teaches a similar device which includes filter media from the claimed group (see Torbenson para. 0030).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Carstens system’s filter media to be an N99 type, as taught by Torbenson, in order to provide high filtration efficiency (see Torbenson para. 0030).
Regarding claim 40, the modified Carstens system’s left and right side panel members each have a forward edge that defines in part the space and includes left/right side frame portions extending along the forward edge from the upper to the lower frame portions (see Fig. 11, inner most portions of panel members 131 at reference characters 134 and 136 having forward edges and include frame portions extending from the upper to the lower frame portions, see also annotated Fig. 11 above).
Regarding claim 36, the modified Carstens system’s facial frame is a single piece including the upper and lower frame portions and the left and right side frame portions (see Fig. 11 which shows facial frame 130 as a single piece).  In the event that Fig. 11 does not show a single piece, it would have been obvious to make the facial frame out of a single piece in order to provide reduced manufacturing steps and/or costs.  See also MPEP 2144.04V B and E.

Claim(s) 20, 22, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carstens and Torbenson as applied to claims 18 and 29 above, and further in view of Danford (2016/0129287).
Regarding claim 20, the modified Carstens system is silent as to including ear holes configured to permit an ear of the subject to pass therethrough; however, Danford teaches a similar system which includes this feature (see Danford Fig. 1-2 and para. 0016 and 0024, ear holes 30 and 32).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Carstens system to include ear holes, as taught by Danford, in order to further secure the device to the user (see Danford para. 0016) and such that it does not cover the ears and affect the user’s hearing ability.
Regarding claim 22, the modified Carstens system connection members are comprised of elastic or stretchable material (see Carstens para. 0034 and 0094).
Regarding claim 30, the modified Carstens system is silent as to including ear holes configured to permit an ear of the subject to pass therethrough; however, Danford teaches a similar system which includes this feature (see Danford Fig. 1-2 and para. 0016 and 0024, ear holes 30 and 32).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Carstens system to include ear holes, as taught by Danford, in order to further secure the device to the user (see Danford para. 0016) and such that it does not cover the ears and affect the user’s hearing ability.

Claim(s) 23-24 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carstens and Torbenson as applied to claims 18 and 29 above, and further in view of Edwards (2009/0145444).
Regarding claim 23, the modified Carstens system is silent as to further including a flexible member bridging left and right sides of the lower frame portion extending underneath the chin; however, Edwards teaches a similar device which includes such a flexible member (see Edwards Fig. 2, flexible member 52, para. 0038).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Carstens system to include a flexible member, as taught by Edwards, in order to better maintain a seal when a user talks or moves their jaw.
Regarding claim 24, the modified Carstens system’s flexible member includes an elastomeric material (see Edwards para. 0038, “resilient nose chin piece 52” which is an elastomeric material as it is resilient and can resume its original shape when a deforming force is removed, see also para. 0036-0037).
Regarding claim 32, the modified Carstens system is silent as to further including a flexible member bridging left and right sides of the lower frame portion extending underneath the chin; however, Edwards teaches a similar device which includes such a flexible member (see Edwards Fig. 2, flexible member 52, para. 0038).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Carstens system to include a flexible member, as taught by Edwards, in order to better maintain a seal when a user talks or moves their jaw.
Regarding claim 33, the modified Carstens system’s flexible member includes an elastomeric material (see Edwards para. 0038, “resilient nose chin piece 52” which is an elastomeric material as it is resilient and can resume its original shape when a deforming force is removed, see also para. 0036-0037).

Claim(s) 26 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carstens and Torbenson as applied to claims 18 and 29 above, and further in view of Kalatoor (2008/0023006).
Regarding claim 26, the modified Carstens system is silent as to further including a seal attached to the inside of the upper frame portion; however, Kalatoor teaches a similar device which includes a seal attached to an inside of the upper portion of the device (see Kalatoor Fig. 4, seal 10/12, see para. 0051 and 0052).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Carstens system to include a nose foam seal, as taught by Kalatoor, in order to provide a better seal between the mask and the subject.
Regarding claim 35, the modified Carstens system is silent as to further including a seal attached to the inside of the upper frame portion; however, Kalatoor teaches a similar device which includes a seal attached to an inside of the upper portion of the device (see Kalatoor Fig. 4, seal 10/12, see para. 0051 and 0052).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Carstens system to include a nose foam seal, as taught by Kalatoor, in order to provide a better seal between the mask and the subject.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Torbenson et al. (10,434,341) discloses a similar respiratory protection system; note the current claims are not supported in the provisional application and thus the current claims have effective filing date of 6/9/15.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785